 Case 2:20-cv-04480-FMO-JEM Document 17 Filed 11/02/20 Page 1 of 4 Page ID #:243

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.        CV 20-4480 FMO (JEMx)                                         Date     November 2, 2020
 Title           Chris Langer v. 256 Winton Center



 Present: The Honorable            Fernando M. Olguin, United States District Judge
                Vanessa Figueroa                                               None Present
                   Deputy Clerk                                        Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                       Attorneys Present for Defendants:
                    None Present                                               None Present
 Proceedings:              (In Chambers) Order Re: Application for Default Judgment [14]

       Having reviewed and considered Chris Langer’s (“plaintiff”) Application for Default
Judgment by Court Against 256 Winston Center (Dkt. 14, “Application”), as well as all
accompanying exhibits, the court finds that oral argument is not necessary to resolve the
Application, see Fed. R. Civ. P. 78(b); Local Rule 7-15; Willis v. Pac. Mar. Ass’n, 244 F.3d 675,
684 n. 2 (9th Cir. 2001), and concludes as follows.

        Plaintiff seeks entry of a default judgment against 256 Winston Center (“defendant”) on his
claims under the Americans with Disabilities Act (“ADA”), 42 U.S.C. §§ 12101, et seq., and the
Unruh Civil Rights Act (“Unruh Act”), Cal. Civ. Code §§ 51, et seq. (See Dkt. 14-1, Plaintiff’s
Memorandum of Points and Authorities in Support of Application for Default Judgment by Court
Against [Defendant], and Request to Affix Fees (“Memo.”) at 2-3). To prevail on his ADA claim,
plaintiff must establish that: (1) he is disabled within the meaning of the ADA; (2) defendant is a
private entity that owns, leases, or operates a place of public accommodation; and (3) plaintiff was
denied public accommodations by defendant because of his disability. See Molski v. M.J. Cable,
Inc., 481 F.3d 724, 730 (9th Cir. 2007).

          Discrimination prohibited by the ADA includes the “failure to remove architectural barriers
. . . in existing facilities . . . where such removal is readily achievable[.]” 42 U.S.C. §
12182(b)(2)(A)(iv). “In addition, even if ‘an entity can demonstrate that the removal of a barrier
. . . is not readily achievable,’ the entity is still liable if it fails to ‘make [its] goods, services, facilities,
privileges, advantages, or accommodations available through alternative methods’ so long as
‘such methods are readily achievable.’” Lopez v. Catalina Channel Express, Inc., 974 F.3d 1030,
1034 (9th Cir. 2020) (quoting 42 U.S.C. § 12182(b)(2)(A)(v)) (emphases omitted). The ADA
defines “readily achievable” as “easily accomplishable and able to carried out without much difficult
or expense.” 42 U.S.C. § 12181(9). Thus, to prevail on his ADA claim, plaintiff must also establish
that: (1) defendant failed to alter the subject barriers when doing so was readily achievable; or
(2) if the alterations are not readily achievable, defendant could have made the subject facilities
available to plaintiff through alternative methods without much difficulty or expense. See Lopez,
974 F.3d at 1034; 42 U.S.C. § 12182(b)(2)(A)(iv)-(v).

         With respect to the “readily achievable” element of his ADA claim, plaintiff asserts that
CV-90 (10/08)                                CIVIL MINUTES - GENERAL                                       Page 1 of 4
 Case 2:20-cv-04480-FMO-JEM Document 17 Filed 11/02/20 Page 2 of 4 Page ID #:244

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.          CV 20-4480 FMO (JEMx)                                   Date    November 2, 2020
 Title             Chris Langer v. 256 Winton Center

“[w]hether or not the removal of the[ ] barriers is ‘readily achievable’ is an affirmative defense that
is waived unless raised.” (Dkt. 14-1, Memo. at 6). According to plaintiff, because defendant has
not appeared in this matter, it has waived its affirmative defense. (See id.).

        The Ninth Circuit recently adopted a burden-shifting framework to determine who bears the
burden of proving that removal of an architectural barrier is readily achievable. See Lopez, 974
F.3d at 1035. Under this burden-shifting analysis, the plaintiff bears the initial burden of “plausibly
showing that the cost of removing an architectural barrier does not exceed the benefits under the
circumstances” of the particular case. See id.. Under this new test, “plaintiffs are not required to
address in detail each of the four factors to meet their initial burden of plausibly explaining why it
is readily achievable to remove an architectural barrier.”1 Id. at 1038. While a plaintiff need not
“provide precise cost estimates and a specific design regarding their proposed accommodation[,]”
id. (internal quotation marks omitted), they “must plausibly show how the cost of removing the
architectural barrier at issue does not exceed the benefits under the circumstances.” Id. “If the
plaintiff makes a plausible showing that the requested accommodation is readily achievable, the
burden shifts to the defendant to counter the plaintiff’s initial showing, and at that point the district
court is required under the statute to weigh each of the [42 U.S.C.] § 12181(9) factors to determine
whether removal of the architectural barrier is readily achievable or not.” Id. at 1038-39.

       Here, plaintiff’s allegations are insufficient to show that the cost of removing the alleged
barriers – noncompliant parking – does not exceed the benefits of such removal. (See, generally,
Dkt. 1, Complaint). For example, plaintiff’s conclusory allegations that the barriers “are easily
removed without much difficulty or expense[,]” or “are the types of barriers identified by the
Department of Justice as presumably readily achievable to remove[,]” (id. at ¶ 16), are insufficient
as they fail to address or otherwise show how the costs of removal do not exceed the benefits


         1
             In considering whether an action is readily achievable, courts consider the following four
factors:

         (A) the nature and cost of the action needed under this chapter;
         (B) the overall financial resources of the facility or facilities involved in the action; the
         number of persons employed at such facility; the effect on expenses and resources,
         or the impact otherwise of such action upon the operation of the facility;
         (C) the overall financial resources of the covered entity; the overall size of the
         business of a covered entity with respect to the number of its employees; the
         number, type, and location of its facilities; and
         (D) the type of operation or operations of the covered entity, including the
         composition, structure, and functions of the workforce of such entity; the geographic
         separateness, administrative or fiscal relationship of the facility or facilities in
         question to the covered entity.

42 U.S.C. § 12181(9)(A)-(D).
CV-90 (10/08)                              CIVIL MINUTES - GENERAL                                   Page 2 of 4
 Case 2:20-cv-04480-FMO-JEM Document 17 Filed 11/02/20 Page 3 of 4 Page ID #:245

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-4480 FMO (JEMx)                                   Date     November 2, 2020
 Title          Chris Langer v. 256 Winton Center

under the particular circumstances. See Lopez, 974 F.3d at 1039 (“[W]e affirm the district court’s
conclusion that [the ADA plaintiff] failed to meet his initial burden of plausibly showing that the
costs of widening the [defendant’s] restroom door d[id] not exceed the benefits such that widening
the door was shown to be ‘readily achievable.’”). Further, plaintiff does not argue or present any
evidence in support of his Application, (see, generally, Dkt. 14-1, Memo. at 6) (contending that
whether removal of the barriers is “readily achievable” is an affirmative defense that defendant
waived by failing to appear in this action), to “plausibl[y] show[ ] that the requested
accommodation[s] [are] readily achievable.” Lopez, 974 F.3d at 1038-39. Indeed, as discussed
above, plaintiff only argues that he is not required to present any evidence as to whether the
barriers are readily achievable. (See Dkt. 14-1, Memo. at 6). Finally, plaintiff’s allegations that
“there are numerous alternative accommodations that could be made to provide a greater level
of access if complete removal were not achievable[,]” (Dkt. 1, Complaint at ¶ 16), are insufficient,
as they do not allege any specific alternative accommodations, or even examples of alternative
accommodations. (See, generally, id.).

         In short, the court will deny plaintiff’s Application for failure to carry his initial burden with
respect to whether the requested accommodations are readily achievable, and permit plaintiff to
file a renewed application for default judgment. While the court will not require plaintiff to amend
his Complaint, he must present sufficient evidence to meet his initial burden of plausibly showing
that the requested accommodation is reasonable. See Lopez, 974 F.3d at 1039 (“[I]t is in
plaintiffs’ best interest to submit as much evidence as possible pertaining to each of the [42
U.S.C.] § 12181(9) factors in their initial barrier-removal proposal, even if it is not required to
satisfy their initial burden of plausibly showing how the costs of removal outweigh the benefits.”).
Also, in preparing a renewed application for default judgment, plaintiff should note the following.
First, plaintiff’s claim that the parking space for disabled individuals violates the ADA because it
is not marked or designed in accordance with state or local laws or regulations, such as the
California Building Code, is insufficient to state a violation of the ADA. See Shaw v. Kelley, 2019
WL 497620, *4 (N.D. Cal. 2019) (“[A] purported failure to comply with a provision of the California
Building Code is not a violation of the ADA.”); Moeller v. Taco Bell Corp., 816 F.Supp.2d 831, 848
(N.D. Cal. 2011) (“Under [the] ‘readily achievable’ provision, whether an architectural element
denies full and equal access to persons with disabilities is determined based on the ADAAG.”).
Second, plaintiff must establish he is entitled to rely on the 2010 ADAAG Standards as a basis for
each specific ADA violation claimed. See Johnson v. Wayside Property, Inc., 41 F.Supp.3d 973,
976 n. 3 (E.D. Cal. 2014) (“The [DOJ] promulgated the ADAAG in 1991 and revised it in 2010.
All architectural and structural elements in a facility are required to comply with the 1991
Standards to the extent that compliance is readily achievable; by contrast, the 2010 [S]tandards
apply only to elements that have been altered in existing facilities, or that fail to comply with the
1991 Standards, on or after March 15, 2012.”) (internal citation omitted).

         Based on the foregoing, IT IS ORDERED THAT:


         1. Plaintiff’s Application for Default Judgment [ ] (Document No. 14) is denied without
CV-90 (10/08)                            CIVIL MINUTES - GENERAL                                   Page 3 of 4
 Case 2:20-cv-04480-FMO-JEM Document 17 Filed 11/02/20 Page 4 of 4 Page ID #:246

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       CV 20-4480 FMO (JEMx)                                Date      November 2, 2020
 Title          Chris Langer v. 256 Winton Center

prejudice. Plaintiff shall file a renewed application for default judgment no later than November
13, 2020. The renewed application shall, at a minimum: (A) provide evidence that plausibly shows
how the cost of removing the architectural barriers at issue does not exceed the benefits under
the circumstances; (B) not rely on any state laws or codes to establish a violation of the ADA; and
(C) present evidence demonstrating that the restaurant was altered on or after March 15, 2012,
or apply the 1991 ADAAG Standards.

        2. Plaintiff is advised that the failure to file a renewed application for default judgment by
the deadline set forth above, or filing one that otherwise fails to address the requirements set forth
in this Order, shall result in the renewed application being denied and/or the action against
defendant being dismissed for failure to prosecute and/or to comply with a court order. See Fed.
R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 629-30, 82 S.Ct. 1386, 1388 (1962).


                                                                                 00      :     00
                                                        Initials of Preparer            vdr




CV-90 (10/08)                           CIVIL MINUTES - GENERAL                               Page 4 of 4
